Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: see FIG. 3, “20”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 1 and 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wooten, Jr. (US 20130263377 A1), herein referred to as Wooten.
Regarding claim 1, Wootten discloses a support cushion, comprising: a fill material (various inserts 14); a cover (shell 12) having a plurality of layers (top panel 16, bottom panel 18, and internal panels 24) each having peripheral edges (each of the elements has peripheral edges), and an opening centrally disposed in one of said plurality of layers (see FIG. 30; internal panel can be separated into two parts having an opening disposed in the center); said cover having a flap (top panel 16) which is connected along one side of said flap, said flap being disconnectable along at least one side to reveal said opening (top panel 16 is connected to bottom panel 18 along one edge and can be removably connected to the remaining three edges by a fastener); said fill material being removable from said cover through said opening when said flap is opened (inserts 14 are removable from the shell 12 when top panel 16 is in an open position); wherein said flap may be opened and said fill material exposed or said flap disposed in a closed position (opening top panel 16 exposes inserts 14).
Regarding claim 10, Wooten discloses a support cushion, comprising: a fill material (various inserts 14); a cover (shell 12) having a plurality of layers and an opening (see FIG. 30; internal panel can be separated into two parts having an opening disposed in the center) in one of said plurality of layers (top panel 16, bottom panel 18, and internal panels 24) each having peripheral edges (each of the elements has peripheral edges); said fill material being removable from cover through said opening (inserts 14 can be added or removed from opening); a surface of said fill material being exposed through said opening of said cover (when top panel is in an open position, inserts 14 are exposed).
Regarding claim 11, Wooten discloses said cover is an inner cover (see para. [0129]; shell 12 can comprise an outer shell layer).
Regarding claim 12, Wooten discloses said cover is an outer cover (shell 12 is a pillow case customizable via inserts by a user, see para. [0075]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-9 are rejected under 35 U.S.C. 103 as being unpatentable over Wooten, in view of Losio (US 20130000045 A1), herein referred to as Losio.
Regarding claim 2, Wooten discloses comfort layers can comprise any combination of commonly known fill materials but does not explicitly teach said fill material comprises a foam layer and a gel disposed on a surface of said foam layer. Losio, however, discloses a support apparatus with a gel layer comprising a gel layer 100 overlying a foam layer (see para. [0068]) for the purpose of increased support for pressure and provide relief to a user. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Wooten with the gel and foam layers as taught by Losio in order to fabricate a cushion or pillow with inserts that provide increased support for pressure and relied to a user.
Regarding claim 3, Wooten (in view of Losio) teaches said gel being a plurality of protrusions (Losio, see para. [0095]; surface may include a plurality of towers 102 of one or more shapes).
Regarding claim 4, Wooten (in view of Losio) teaches said gel being defined by one of bubbles, microbubbles, squares, triangles, or rectangles (Losio, see para. [0095], also see FIG. 2 and 4).
Regarding claim 5, Wooten (in view of Losio) teaches the gel is a sheet (gel layer effectively functions as a sheet since it is a layer disposed over a foam layer).
Regarding claim 6, Wooten (in view of Losio) teaches said plurality of protrusions being circular (Losio, see FIG. 4).
Regarding claim 7, Wooten (in view of Losio) teaches a closure (Wooten, see para. [0081], also see FIG. 30; side sections 26 have a closure 20).
Regarding claim 8, Wooten (in view of Losio) teaches said closure comprises at least one of a button, a hook-and-loop, a zipper, snaps, or hook-and-eye (Wooten, see para. [0081]; closure 20 comprises “Velcro strips 34”).
Regarding claim 9, Wooten (in view of Losio) teaches said cover having a gusset disposed at said peripheral edges of said plurality of layers. Examiner notes Wooten teaches pillow case or shell 12 can include a gusset 30 attached to the peripherals of the various layers of the invention, see para. [0076] and further see FIG. 3A.
Claims 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Wooten, in view of Faircloth et al. (US 7461421 B1), herein referred to as Faircloth.
Regarding claim 13, Wooten discloses a cover for a pillow (shell 12), comprising: a first layer and a second layer (bottom panel 16 and internal panels 24); an opening formed in one of said layers (see FIG. 30; internal panel can be separated into two parts having an opening disposed in the center); wherein said opening is configured to expose a surface of a fill material which may be positioned within said opening (when top panel is in an open position, inserts 14 are exposed). Wooten does not explicitly disclose said opening disposed at a location other than along a seam of said first and second layers and wherein at least a portion of said one of said layers defining a frame for said opening. Faircloth, however, discloses a play pillow with hiding space comprising a front surface 102 attached to a back surface 136 and further comprising a door 104 that Sinclair & Carroll Co. v.Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Wooten to have a top surface with an opening where the opening is disposed away from a coupling seam in order to provide a means for storing objects or comfort materials within the pillow.
Regarding claim 14, Wooten (in view of Faircloth) teaches a flap connected to one of said plurality of layers which may reveal or hide said opening (Wooten, top panel 16).
Regarding claim 15, Wooten (in view of Faircloth) teaches comprising at least one closure between said first and second layers (Wooten teaches a closure 20 between internal panel 24 and bottom panel 18 in different embodiments of the invention, see FIG. 9-14).
Regarding claim 16, Wooten (in view of Faircloth) teaches a gusset. Examiner notes Wooten teaches pillow case or shell 12 can include a gusset 30 attached to the peripherals of the various layers of the invention, see para. [0076] and further see FIG. 3A.
Regarding claim 17, Wooten (in view of Faircloth) teaches a rope material along a seam between said first and second layers. Examiner notes Faircloth teaches outer perimeter of the front surface 102 and back surface 136 are coupled with a trim 108 where said trim can be welting or seam tape for the purpose of facilitating assembly of the structure.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS F LOPEZ whose telephone number is (571)272-5329.  The examiner can normally be reached on M-Th 9:30am- 5:30pm. The references relied upon for the rejections presented include Wooten, Losio, and Faircloth.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M. Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXIS FELIX LOPEZ/Examiner, Art Unit 3673                                                                                                                                                                                                        

/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
3/11/2021